Citation Nr: 0930690	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a calcified lymph node.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic hypertension and, if so, whether 
service connection is warranted for the claimed 
disability.

3.	Entitlement to service connection for symptoms of shaking 
of the bilateral upper extremities.

4.	Entitlement to service connection for symptoms of shaking 
of the bilateral lower extremities.

5.	Entitlement to service connection for irritable bowel 
syndrome.

6.	Entitlement to service connection for gastro-esophageal 
reflux disease (GERD), claimed as acid reflux.

7.	Entitlement to service connection for a hiatal hernia.

8.	Entitlement to service connection for a chronic 
respiratory disorder, to include emphysema and chronic 
obstructive pulmonary disease (COPD).

9.	Entitlement to service connection for nummular eczema, to 
include as secondary to in-service exposure to herbicides.

10.	Entitlement to service 
connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus or in-
service exposure to herbicides.

11.	Entitlement to service 
connection for a transient ischemic attack (TIA), claimed 
as residuals of a stroke.

12.	Entitlement to an increased 
initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

13.	Entitlement to an increased 
initial evaluation in excess of 10 percent for right 
radial nerve dysfunction.

14.	Entitlement to an increased 
evaluation in excess of 20 percent for type II diabetes 
mellitus.

15.	Entitlement to a total 
disability evaluation based upon individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
February 1961 and from September 1965 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2006, March, May and October 2007 and April 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
calcified lymph node, entitlement to service connection for 
hypertension, nummular eczema, erectile dysfunction and TIA, 
entitlement to an increased evaluation for type II diabetes 
mellitus and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.	In a decision dated April 1980, the RO denied service 
connection for hypertension based on the finding that the 
Veteran did not then suffer from such a disability; the 
Veteran did not complete an appeal of the April 1980 
decision.

2.	Evidence received since the April 1980 rating decision 
with respect to hypertension, not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for chronic 
hypertension and raises a reasonable possibility of 
substantiating the claim.

3.	The competent evidence of record fails to indicate the 
Veteran has been diagnosed with a chronic disorder other 
than Parkinson's disease resulting in symptoms of shaking 
of the bilateral upper extremities.

4.	The competent evidence of record fails to indicate the 
Veteran has been diagnosed with a chronic disorder other 
than Parkinson's disease resulting in symptoms of shaking 
of the bilateral lower extremities.

5.	The competent evidence of record fails to indicate the 
Veteran has been diagnosed with irritable bowel syndrome.

6.	The competent evidence of record fails to indicate the 
Veteran has been diagnosed with GERD.

7.	The competent evidence of record fails to indicate the 
Veteran has been diagnosed with a hiatal hernia.

8.	A chronic respiratory disorder, to include emphysema and 
COPD, was not manifested in active service, and any 
current chronic respiratory disorder is not otherwise 
etiologically related to such service.

9.	PTSD is manifested by no more than a depressed mood, 
restricted affect, irritability, chronic sleep impairment 
with recurrent nightmares, occasional flashbacks and 
delusions and spontaneous speech with Global Assessment of 
Functioning (GAF) scores of 48 to 55, representing no more 
than "moderate" symptomatology.

10.	Right radial nerve dysfunction is manifested by no more 
than subjective complaints of pain and hypersensitivity, 
with objective evidence of increased sensitivity, burning 
pain and paresthesias, resulting in no more than "mild" 
incomplete paralysis of the right radial nerve


CONCLUSIONS OF LAW

1.	The April 1980 rating decision which denied the Veteran's 
claim of entitlement to service connection for 
hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the April 1980 rating decision in 
connection with the Veteran's claim of entitlement to 
service connection for chronic hypertension is new and 
material and the claim of service connection for chronic 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.	A chronic disorder resulting in symptoms of shaking of the 
bilateral upper extremities was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.	A chronic disorder resulting in symptoms of shaking of the 
bilateral lower extremities was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

5.	Irritable bowel syndrome was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

6.	GERD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.	A hiatal hernia was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.	A chronic respiratory disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

9.	The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

10.	The criteria for an initial evaluation of 20 percent, 
but not greater, for right radial nerve dysfunction have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Initially, the Board notes that as the issue of whether new 
and material evidence has been submitted has been resolved in 
the Veteran's favor, analysis of whether VA has satisfied the 
duties to notify and assist is not in order with respect to 
this issue.  Regarding all other issues on appeal, in the 
instant case, the Veteran received notification prior to the 
initial unfavorable agency decisions in May 2006 and March 
and October 2007.  The RO's October and December 2005, 
September 2006, and January 2007 notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Limited service treatment records are associated with claims 
file.  Post-service treatment records and reports from the 
Omaha VA Medical Center (VAMC) and all available private 
treatment records identified by the Veteran have also been 
obtained.  The Board observes the Veteran claimed he has 
received treatment at the Ft. Collins VA Community Based 
Outpatient Clinic (CBOC).  However, in January 2006, the Ft. 
Collins CBOC indicated the Veteran was not registered with 
the facility and no records were available.  Furthermore, the 
Board observes VA attempted to obtain the Veteran's Social 
Security Administration (SSA) disability records.  However, 
SSA responded in April 2007 that the Veteran's folder had 
been destroyed.  The Veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  The Veteran was afforded VA examinations in May 
and December 2006 and October 2007.  These are adequate based 
upon analysis hereinafter provided.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The RO learned that the Veteran's complete service treatment 
records (STRs) for the period August 1965 to July 1977 are 
unavailable.  In a case in which a claimant's service records 
are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In accordance with 
the aforementioned cases as well as Dixon v. Derwinski, 3 
Vet. App. 261 (1992), the RO informed the Veteran in an 
October 2005 letter that it was experiencing difficulty in 
obtaining the Veteran's STRs, and asked the Veteran to submit 
any evidence pertaining to his STRs or other medical 
treatment received in service.  The Veteran did not respond 
to the October 2005 request, or to a subsequent March 2006 
request. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

The RO initially denied the Veteran's claim of service 
connection for hypertension in April 1980.  The RO considered 
service treatment records and noted the Veteran failed to 
report to 1979 and 1980 VA examinations.  As such, the RO 
determined that service connection for hypertension was not 
warranted because the evidence did not indicate the Veteran 
suffered from such a disorder.  The Veteran was notified of 
this decision and of his procedural and appellate rights by 
letter in April 1980.  He did not complete an appeal of this 
decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed his claim seeking to reopen in November 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 1980 RO decision 
includes private treatment records and several VA 
examinations.  Significantly, the private and VA records 
indicate the Veteran currently suffers from chronic 
hypertension and is receiving treatment for the disorder.  As 
noted above, the RO found no evidence of hypertension at the 
time his original claim was denied.

The Board concludes that the private treatment records and VA 
examination reports submitted by the Veteran are new and 
material with respect to the issue of service connection for 
hypertension.  They were not previously of record at the time 
of the April 1980 rating decision.  They are not cumulative 
of prior records because they provide a current diagnosis of 
chronic hypertension.  Previously, the record contained no 
such current evidence.  The evidence is therefore relevant 
and probative and raises a reasonable possibility of 
substantiating the claim.  These private treatment records 
and VA examination reports, presumed credible, bear 
substantially upon the specific matters under consideration 
as they relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  Consequently, the Veteran's claim 
of entitlement to service connection for chronic hypertension 
is reopened.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Shaking of the Bilateral Upper and Lower Extremities, 
Irritable Bowel Syndrome, GERD and Hiatal Hernia

The Veteran maintains he suffers from a disability resulting 
in symptoms of shaking of the bilateral upper and lower 
extremities, irritable bowel syndrome, GERD and a hiatal 
hernia.  Initially, the Board acknowledges the Veteran has 
been diagnosed with Parkinson's disease, which results in 
symptoms of shaking of the extremities.  However, the Veteran 
has filed a separate claim for Parkinson's disease, which was 
denied by a December 2008 rating decision.  As the Veteran's 
appeal with respect to Parkinson's disease has not yet been 
perfected, this issue is not currently before the Board.  As 
such, the Board will not address whether service connection 
for Parkinson's disease is warranted in connection with the 
instant appeal.

The Board notes that there is no evidence that the Veteran is 
currently diagnosed with a disability, other than Parkinson's 
disease, resulting in symptoms of shaking of the bilateral 
upper and lower extremities, nor has he been diagnosed with 
irritable bowel syndrome, GERD, or a hiatal hernia.  As noted 
above, the Veteran was afforded a VA examination in December, 
during which the examiner noted that the Veteran does not 
suffer from irritable bowel syndrome, GERD or a hiatal 
hernia.  Further, the VA examiner did not diagnose a disorder 
resulting in shaking of the upper and lower extremities.  The 
Veteran has provided no competent medical evidence indicating 
he currently suffers from these disorders.  Without a current 
diagnosis of a chronic disorder, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic disorder resulting in 
symptoms of shaking of the bilateral upper and lower 
extremities, irritable bowel syndrome, GERD or a hiatal 
hernia.  The Veteran has produced no competent evidence or 
medical opinion in support of his claim that he suffers from 
such disorders, and all evidence included in the record 
weighs against granting the Veteran's claims.

Chronic Respiratory Disorder

The Veteran maintains that he currently suffers from a 
chronic respiratory disorder as a direct result of his active 
service.  Specifically, he asserts that his currently 
diagnosed emphysema and/or COPD is related to smoke exposure 
resulting from ammunition discharge when firing tank weapons.

While the evidence reveals that the Veteran currently suffers 
from a respiratory disorder, diagnosed as emphysema, the 
competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Available service treatment 
records do not indicate the Veteran sought treatment for, or 
was diagnosed with, a chronic respiratory disorder in 
service.  As noted above, the Board acknowledges the 
Veteran's service treatment records are incomplete.  However, 
the Board observes the Veteran has not asserted his current 
respiratory disorders manifested in service.  As such, the 
Board finds the Veteran did not suffer a chronic respiratory 
disorder, to include emphysema and/or COPD, in active 
service.

In addition, the Board notes there is no evidence of 
continuity of symptomatology in the instant case.  In this 
regard, the Board observes the evidence of record indicates 
the Veteran was first diagnosed with emphysema in 
approximately 1995, over fifteen years after separation from 
active service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in May 2006, during 
which the examiner noted the Veteran's asserted history of 
in-service smoke exposure.  After reviewing the Veteran's 
service treatment records and claims folder, and examining 
the Veteran, the VA examiner stated that it is less likely as 
not that his current respiratory disorder is the result of 
military service.  In support of this opinion, the VA 
examiner noted the length of time between in-service smoke 
exposure and the development of COPD over fifteen years 
later.

In sum, the Board finds that there is no evidence of a 
chronic respiratory disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current emphysema and/or COPD and his asserted 
smoke exposure during active service.  The preponderance of 
the evidence is against this aspect of the Veteran's claim.  
The Veteran has produced no competent evidence or medical 
opinion in support of his claim that his current respiratory 
disorder is the result of in-service injury or illness, and 
the length of time between his separation from active service 
and diagnosis of emphysema and COPD weighs against granting 
the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed respiratory disorder arises from his 
in-service exposure to smoke.  However, the Board notes that 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a respiratory disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

III.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran is currently assigned a 50 percent disability 
evaluation for PTSD with major depressive disorder, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Under 
that diagnostic code, a 50 percent evaluation is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness. The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's PTSD does not meet the criteria for an initial 
evaluation in excess of 50 percent at any time during the 
appeal period.  In this regard, VA and private treatment 
records and a May 2006 VA examination report indicate that 
the Veteran's PTSD is characterized as moderate, manifested 
by a depressed mood, restricted affect, irritability, chronic 
sleep impairment with recurrent nightmares, occasional 
flashbacks and delusions and spontaneous speech. As will be 
discussed in more detail below, such symptoms indicate some 
occupational and social impairment; however, they do not 
warrant a disability rating in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks or obsessive rituals.  A May 2006 VA 
examination report notes no delusions or hallucinations.  
While a September 2007 statement from P.C., a private social 
worker, and a July 2008 VA Mental Health Note indicates the 
Veteran suffers from flashbacks and some problems with 
delusions and visual hallucinations, the evidence does not 
indicate the Veteran suffers from near-continuous panic or 
panic attacks once a week, consistent with a higher 
evaluation.  With respect to memory loss, a symptom congruent 
with higher evaluations, the May 2006 VA examination report 
indicates the Veteran's remote, recent and immediate memory 
to be intact.  Further, while the Veteran and his spouse 
contend the Veteran suffers from memory loss, to the extent 
the Veteran's memory is impaired, the evidence indicates such 
impairment is related to non-service-connected dementia as 
opposed to PTSD.  See March 2007 treatment record by Dr. 
Gacke.  Finally, no mention is made in the competent evidence 
of record of any obsessional rituals congruent with a higher 
evaluation.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  While the Veteran's 
spouse claims "hygiene has become a foreign word" to the 
Veteran (see January 2007 statement from Veteran's spouse) 
the record indicates the Veteran is consistently well-groomed 
and casually dressed with acceptable hygiene.  See, e.g., May 
2006 VA examination report, March 2007 treatment record by 
Dr. Gacke and July 2008 VA Mental Health Note.  The Board 
also observes that there is no evidence of record to indicate 
the Veteran suffers from any speech impairment.  Indeed, the 
July 2008 VA Mental Health Note indicates the Veteran's 
speech to be of normal pace and rhythm with language intact.  
Finally, the May 2006 VA examination report indicates the 
Veteran to be oriented as to person, time and place, as does 
the July 2008 VA Mental Health Note.  

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
July 2008 VA Mental Health Note indicates the Veteran has 
only one friend, and suffers from relationship difficulties 
with his wife.  However, the Board observes the Veteran has 
been married to his current spouse for 20 years, though the 
record indicates some marital issues.  Thus, the Board 
concludes that although the Veteran may have some 
relationship difficulties, particularly with society as a 
whole, he is capable of maintaining successful relationships.  
Therefore, the Veteran's impairment in this area was not 
significant enough to warrant a 70 percent rating.

Finally, the Board observes higher evaluations contemplate 
suicidal and homicidal ideation or a persistent danger of 
hurting himself or others.  While the evidence indicates the 
Veteran has experienced suicidal thoughts, he has 
consistently denied having a plan or intent.  See May 2006 VA 
examination report, July 2008 VA Mental Health Note.  

Also of record is the Veteran's Global Assessment Functioning 
(GAF) score. GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's overall GAF score has varied between 48 to 55 
during the appeal period.  In this regard, the May 2006 VA 
examination report notes the Veteran's GAF score as 55, while 
the July 2008 VA Mental Health Note indicates a GAF score of 
48.  GAF scores ranging between 41 and 50 are assigned when 
there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The Board acknowledges 
the Veteran's July 2008 GAF score indicates he suffers from 
some "serious" symptoms of PTSD.  However, the Board again 
notes that GAF scores are not to be relied upon as the sole 
basis for an increased disability rating.  Rather, they are 
to be viewed in light of the evidence of record as a whole.  

The Board also acknowledges the Veteran experiences some 
symptoms congruent with a higher evaluation.  In this regard, 
the Veteran has in the past expressed thoughts of suicide, 
and has shown impaired thought and judgment.  However, the 
Board also observes a July 2008 VA Mental Health Note 
indicates the Veteran exhibits exaggerated psychotic symptoms 
and behaviors for secondary gain of his wife staying with him 
after she informed him of plans for divorce.  As such, in 
viewing the evidence of record in its entirety, the Board 
finds that the Veteran's overall disability picture continues 
to most closely approximate that contemplated by a 50 percent 
evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  As 
such, the Board has considered the lay statements of record, 
including those by the Veteran's spouse and representative.  
Although the appellant and his spouse are competent to 
provide evidence regarding symptomatology, they are not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu, supra.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 50 
percent rating.  The Board has considered whether the record 
supports a staged rating in accordance with Fenderson, supra.  
However, the Veteran's overall disability picture during the 
entire appeal period does not warrant a higher rating in 
excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Right Radial Nerve Dysfunction

The Veteran's service-connected right radial nerve 
dysfunction has been rated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515 (2008), 
pertaining to the median nerve.  However, the Board observes 
the Veteran's service-connected disability is more 
appropriately evaluated pursuant to Diagnostic Code 8514, 
pertaining to neuritis of the musculospiral (radial) nerve.  
Furthermore, the Board observes evaluating the Veteran's 
disability under Diagnostic Code 8514 is more beneficial to 
the Veteran, as the minimum evaluation under Diagnostic Code 
8514 is 20 percent, whereas the minimum evaluation under 
Diagnostic Code 8515 is 10 percent.

Diagnostic Code 8514 provides that a minimum 20 percent 
evaluation is warranted for mild incomplete paralysis of the 
radial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  
Moderate and severe incomplete paralysis warrants a 30 and 50 
percent disability evaluation, respectively.  Id.  

Finally, a maximum 70 percent evaluation is warranted where 
there is complete paralysis of the radial nerve, involving 
drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; can not extend hand at 
wrist, extend proximal phalanges of fingers, extend thumb, or 
make lateral movement of the wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
Id.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds the 
Veteran is entitled to an initial evaluation of 20 percent, 
but not greater, for his right radial nerve dysfunction 
throughout the appeal period.  In this regard, the Board 
observes the Veteran's right wrist disability is manifested 
by subjective complaints of pain and hypersensitivity, with 
objective evidence of increased sensitivity, burning pain and 
paresthesias, resulting in no more than "mild" incomplete 
paralysis of the right radial nerve.  

Specifically, an October 2007 examination found right bicep 
reflex, tricep reflex, brachioradalis reflex and finger jerk 
each to be normal.  Further, there were no tremors, tics or 
other abnormal movements present.  Sensory examination 
revealed increased vibration, pain and light touch with 
positive sense.  In addition, there is no motor function 
impairment associated with the Veteran's right radial nerve 
dysfunction, and joint function is not affected.  Finally, 
the VA examiner opined that the nerve dysfunction would have 
a moderate effect on the Veteran's chores, a mild effect on 
shopping, recreation and traveling, and no effect on 
exercise, sports, feeding, bathing, dressing, toileting and 
grooming.

In light of the evidence discussed above, the Board finds 
that an evaluation 20 percent, but not greater, is warranted 
for the Veteran's right radial nerve dysfunction.  However, a 
preponderance of the evidence is against an assignment of an 
evaluation in excess of 20 percent for the Veteran's right 
wrist disability.  In this regard, the symptomatology related 
to the right radial nerve dysfunction does not more closely 
approximate "moderate" incomplete paralysis of the radial 
nerve.  

As a final note, the Board acknowledges the Veteran's 
assertion that his disability is more appropriately evaluated 
under alternate diagnostic codes.  However, the Board notes 
that, as the Veteran's right wrist disability is a nerve 
dysfunction, the diagnostic criteria pertaining to injuries 
of muscle groups are not applicable in the instant case.  
Furthermore, Diagnostic Code 5125, pertaining to loss of use 
of the hand, is not applicable, as there is no competent 
evidence to indicate the Veteran's right radial nerve 
dysfunction is of such severity that no effective function 
remains other than that which would be equally well served by 
an amputation stump with a suitable prosthetic appliance.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5125, Note (f) (2008).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assigning an evaluation in excess of 
the 20 percent evaluation assigned herein.  See 38 U.S.C.A. § 
5107 (West 2002).

Other Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic hypertension is 
reopened; to this extent only, the appeal is granted.

Service connection for symptoms of shaking of the bilateral 
upper extremities is denied.

Service connection for symptoms of shaking of the bilateral 
lower extremities is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for GERD is denied.

Service connection for a hiatal hernia is denied.

Service connection for a chronic respiratory disorder is 
denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An initial evaluation of 20 percent, but not greater, for 
right radial nerve dysfunction is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.




REMAND

For reasons set out in greater detail below, Board finds that 
the issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
calcified lymph node, entitlement to service connection for 
chronic hypertension, nummular eczema, erectile dysfunction 
and a transient ischemic attack, entitlement to an evaluation 
in excess of 20 percent for type II diabetes mellitus, and 
entitlement to TDIU must be remanded for further development 
prior to a Board decision.  The Board regrets the delay a 
remand will necessarily cause.  Unfortunately, the evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

I.	New and Material Evidence

The Veteran was previously denied service connection for a 
calcified lymph node in an April 1980 rating decision.  This 
decision indicates that the Veteran's claim was denied due to 
the lack of a current diagnosis of a chronic disability, as 
the Veteran failed to appear for two scheduled VA 
examinations.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.   38 U.S.C.A. §§ 7104(b), 7105(c).   
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The Board observes that, following the Veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  
Specifically, the September 2006 VCAA notice did not 
sufficiently inform the Veteran of the basis for the prior RO 
denial.  That being said, the Board concludes that a remand 
is necessary to provide appropriate VCAA notice regarding the 
Veteran's request to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

As the September 2006 VCAA notice did not properly inform the 
Veteran that his claim was previously denied due to the lack 
of evidence indicating the Veteran had a current diagnosis of 
a calcified lymph node, the Veteran's claim must be remanded 
to provide him with sufficient notice conforming to Kent.

II.	Service Connection

The Veteran contends he is entitled to service connection for 
chronic hypertension, nummular eczema, erectile dysfunction 
and a transient ischemic attack.  With regards to chronic 
hypertension, the Veteran was provided VA examinations in 
December 2006 and January 2008.  While the VA examiners 
rendered opinions regarding whether the Veteran's current 
hypertension is etiologically related to his service-
connected PTSD and/or type II diabetes mellitus, they did not 
address direct service connection.  

With respect to the Veteran's claim of service connection for 
nummular eczema and erectile dysfunction, the December 2006 
VA examination provided a diagnosis for both disorders, and 
provided an etiological opinion regarding a possible 
relationship to type II diabetes mellitus.  However, the 
December 2006 VA examiner did not address direct service 
connection for either disorder, to include whether either 
disorder is etiologically related to in-service exposure to 
herbicides.

Finally, with regards to the Veteran's claim for a transient 
ischemic attack, the Veteran was provided a VA examination in 
January 2008.  While the VA examiner provided an opinion 
regarding an etiological relationship to the Veteran's 
service-connected PTSD, no opinion was rendered regarding 
direct service connection, to include in-service exposure to 
herbicides.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to provide the etiological 
opinions outlined above.

III.	Increased Evaluation

With respect to the Veteran's claim for an evaluation in 
excess of 20 percent for type II diabetes mellitus, the Board 
observes he was not provided VCAA notice regarding the 
evidence necessary to substantiate his claim for an increased 
evaluation.  Further, the Board notes that the Court has 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the notice required for an increased 
compensation claim.  Thus, on remand, notice conforming to 
Vazquez-Flores should be sent to the Veteran.

IV.	TDIU

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his claims for service connection and increased 
evaluation, and therefore, the TDIU claim is inextricably 
intertwined with these claims.  The Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
TDIU claim is "inextricably intertwined" with the service 
connection and increased evaluation claims, the TDIU claim 
must also be remanded to the RO in accordance with the 
holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for a 
calcified lymph node.  Specifically, 
the Veteran should be informed of the 
basis for the previous denial of 
benefits, as well as what evidence and 
information is necessary to reopen his 
claim of service connection for a low 
back disorder.  See 38 C.F.R. § 3.156; 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	Provide the Veteran with notice 
regarding the evidence necessary to 
substantiate his claim for an increased 
evaluation for type II diabetes 
mellitus.  In particular, the AOJ 
should ensure that the notification 
requirements and development procedures 
contained in the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), are fully met.

3.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his chronic hypertension.  
The claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
current chronic hypertension is 
etiologically related to his active 
military service, including in-service 
herbicide exposure.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his nummular eczema.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
current nummular eczema is 
etiologically related to his active 
military service, including in-service 
herbicide exposure.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his erectile dysfunction.  
The claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
current erectile dysfunction is 
etiologically related to his active 
military service, including in-service 
herbicide exposure.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his transient ischemic 
attack.  The claims file, including 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should provide an opinion as 
to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that the Veteran's transient ischemic 
attack is etiologically related to his 
active military service, including in-
service herbicide exposure.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

7.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


